COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §
ANDRES TERRAZAS,                                                   No. 08-15-00159-CV
                                                 §
                              Appellant,                              Appeal from the
                                                 §
v.                                                                  65th District Court
                                                 §
BESAI TERRAZAS,                                                  of El Paso County, Texas
                                                 §
                               Appellee.                           (TC# 2015DCM2535)
                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion for determination of whether it should

be dismissed for want of jurisdiction. On May 5, 2015, an associate judge entered a protective

order against Appellant, Andres Terrazas. Appellant did not waive his right to a de novo hearing

before the referring court. The following day, Appellant filed with the El Paso County District

Clerk a notice of appeal and objections to the associate judge’s findings and order. The District

Clerk forwarded the notice of appeal and a docketing certificate to this Court. Appellant’s

attorney has since notified the Court that the notice of appeal should not have been filed in this

Court because Appellant is appealing the associate judge’s recommendation to the referring

court, and he requests that we return the case to the district court. This Court does not have

jurisdiction to review the order of the associate judge when a party has timely requested a de

novo hearing before the referring court. See TEX.FAM.CODE ANN. §§ 201.013(b), 201.014,

201.015 (West 2014). Accordingly, we dismiss the appeal for want of jurisdiction.
                                           STEVEN L. HUGHES, Justice

May 22, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                            -2-